Exhibit 10.19

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made effective and entered
into as of December 12, 2013, by and between 2000 SIERRA POINT PARKWAY LLC, a
Delaware limited liability company (“Landlord”), and HYPERION THERAPEUTICS,
INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement (“Lease”)
dated October 14, 2013 pursuant to which Landlord leases to Tenant and Tenant
leases from Landlord the Fourth Floor commonly known as Suite 400, which
contains approximately 20,116 rentable square feet (“Premises”) at 2000 Sierra
Point Parkway, Brisbane, California (“Building”).

B. Tenant desires to lease a storage room located on the First Floor of the
Building.

NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Storage Room. Throughout the Term (as extended or earlier terminated per the
Lease), Landlord shall lease to Tenant and Tenant shall lease from Landlord the
Storage Room located on the First Floor of the Building, which contains
approximately 352 rentable square feet, shall be exclusively used for storage,
and is shown in the floor plan attached hereto as Exhibit A (“Storage Room”).
From time-to-time, but with at least thirty (30) days advance notice, Landlord
shall have the right to relocate the Storage Room to another area located on the
First Floor of the Building of equal or greater size and comparably suited for
Tenant’s Storage, and with equal rights of access. The square footage of the
Storage Room shall not be taken into account in calculating Tenant’s Pro Rata
Share, Operating Expense Reimbursement, or any pro rata right, or obligation of
tenant for the property (such as parking spaces).

2. Base Monthly Rent. Commencing upon the Rent Commencement Date (which includes
fully abated rent for Months 1-6), the monthly base rent for the Storage Room
shall be $1,000, and shall increase on Month 13 and annually thereafter by three
percent (3%). No Operating Expense Reimbursement shall be due on the Storage
Room.

3. No Further Amendment. The Lease, as modified by this First Amendment, shall
remain in full force and effect.

4. Confirmation of Lease. Tenant hereby represents and warrants to Landlord
that, as of the date hereof, (a) the Lease is in full force and effect and has
not been modified except pursuant to this First Amendment; (b) Tenant has not
subleased or assigned any of its right, title and interest in and to the Lease
and has full power and authority to enter into and perform its obligations
hereunder; (c) to Tenant’s knowledge, there are no defaults on the part of
Landlord existing under the Lease; (d) to Tenant’s knowledge, there exists no
valid abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions,



--------------------------------------------------------------------------------

or claims against the enforcement of any of the terms and conditions of the
Lease, except as specifically set forth in the Lease; (e) this First Amendment
has been duly authorized, executed and delivered by Tenant and constitutes the
legal, valid and binding obligation of Tenant; and (f) there are no actions,
whether voluntary or otherwise, pending against Tenant under the bankruptcy or
insolvency laws of the United States or any state thereof.

5. Voluntary Agreement. The parties have read this First Amendment, and on the
advice of counsel they have freely and voluntarily entered into this First
Amendment.

6. Representation by Counsel. Each party acknowledges that it has been
represented by independent legal counsel of its own choice in connection with
the execution of this First Amendment and has had an adequate opportunity to
investigate the subject matter of this First Amendment before executing this
First Amendment.

7. Brokerage. Landlord and Tenant each warrant to the other that it has not had
dealings with any other finder, broker, or agent in connection with this First
Amendment. Each party shall indemnify, defend and hold harmless the other party
from and against any and all costs, expenses or liability for commissions or
other compensation or charges claimed by any other finder, broker, or agent
based on dealings with the indemnifying party with respect to this First
Amendment.

8. General Provisions. This First Amendment shall bind and inure to the benefit
of the parties and their respective successors and assigns. This First Amendment
shall be governed, and construed in accordance with, the laws of the State of
California without regard to or application of the principles of conflict of
laws. This First Amendment together with the Lease constitutes the entire
agreement between the parties with respect to the subject matter hereof and
thereof.

9. Counterparts. This First Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this First
Amendment shall be deemed to have been fully executed, each counterpart shall be
deemed to be an original, and all counterparts shall be deemed to be one and the
same agreement.

IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the date first set forth above.

 

  TENANT:   LANDLORD:  

HYPERION THERAPEUTICS, INC.

 

2000 SIERRA POINT PARKWAY LLC

a Delaware corporation

  a Delaware limited liability company   By:  

/s/ Jeffrey S. Farrow

    By:  

/s/ Stephen P. Diamond

  Name:   Jeffrey S. Farrow     Name:   STEPHEN P. DIAMOND   Title:   CFO    
Title:   MANAGER   Date:   12/12/2013     Date:   12/12/2013



--------------------------------------------------------------------------------

EXHIBIT A: First Floor Plan

STORAGE ROOM

 

LOGO [g643959ex10_17pg003.jpg]